Dear Judge Richards:
Your request for an Attorney General Opinion concerning the accounting of money collected as a result of criminal bond forfeitures pursuant to the Louisiana Bail Reform Act of 1993 has been forwarded to me for research and reply.  You asked the following questions:
     1) Are the court fund, which is referred to in La. R.S.  15:571.11 as enacted by The Bail Reform Act of 1993, and the judicial expense fund, which was created by La. R.S.  13:994, one and the same or are they two separate funds?
     2) If the judicial court fund is a separate fund, does it come under the authority of the court or is it a designated account controlled by the governing body of the parish similar to the "Criminal Court Fund"?
The Bail Reform Act of 1993 (La. Acts. 1993, No. 834) states in part:
     All judgements of bond forfeiture . . . resulting from the posting of a surety bond in a criminal proceeding . . . upon collection . . . shall be paid to the prosecuting attorney who shall . . . distribute the funds as follows:
. . .
          (ii) Twenty-five percent of all funds. . . shall be paid to the court fund of the parish where the bond was posted, as determined by the local rules of court.
La. R.S. 15:571.11 (L)(1)(a)(ii) (emphasis added).
Most judicial districts have a designated fund as provided for in La. R.S. 13:991-996.53.  Court costs and fees collected according to law are placed in these funds.  Although the part of Chapter 4, Title 13 which provides for these funds is entitled "Judicial Expense Funds," the funds are designated variously in the statute as "judicial expense funds," "district court funds," and "judicial clerk's funds."
In response to your first question, it is the opinion of this office that La. R.S. 15:571.11, as enacted by the Bail Reform Act of 1993, does not create a new "court fund" but merely uses the term "court fund" in a generic sense. There is no language in the Bail Reform Act which purports to create a new fund solely for the purposes of the Act.  Contrast La. R.S.13:1381.5, enacted by the Bail Reform Act of 1993,  creating an Orleans Parish administration of criminal justice fund for the collection of certain license fees.  Rather, the Act apparently contemplates that twenty-five percent of bond forfeiture proceeds will be paid to a pre-existing "court fund." Consequently, there appears to be no difference between the "court fund" referred to in La. R.S. 15:571.11 and the "judicial expense fund" created by La. R.S. 13:994.  Since we have found that the Bail Reform Act did not create a new fund, it is not necessary to answer your second question.
I hope the foregoing has adequately answered your question.  If our office can be of any further assistance, please do not hesitate to contact us.
Sincerely,
                         RICHARD P. IEYOUB Attorney General
                         BY: KAREN L. GODWIN Assistant Attorney General
RPI/KLG/seq #93-683